Citation Nr: 0639352	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  00-25 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1998 and June 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In May 2001, the Board denied the claim on the merits.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  A July 2003 
Order of the Court vacated in part and remanded the Board's 
decision to the extent it denied service connection for 
bilateral defective hearing.  In April 2004, the Board 
recharacterized the issue as a new and material evidence 
claim, reopened the claim, and remanded the matter to the RO 
for additional development.  The veteran's claim was again 
denied in a November 2004 supplemental statement of the case 
and returned to the Board for further review.  In August 
2005, the Board denied the veteran's claim on the merits.  
The veteran appealed this decision to the Court.  In June 
2006, the veteran and VA filed a Joint Motion for Remand for 
the Board to consider relevant evidence that it was deemed to 
have been received, but not considered, before the August 
2005 decision.  A June 2006 Order of the Court granted the 
joint motion, vacating the Board's decision and remanding the 
case for readjudication in compliance with the terms of the 
joint motion.


FINDING OF FACT

The veteran's current hearing loss did not have its onset 
during active service, did not result from disease or injury 
in service, and did not manifest itself to a compensable 
degree within one year from date of separation.





CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of  a letter sent to the veteran in May 
2004.  This letter advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence, and expressly told the veteran to submit 
any relevant evidence in his possession.  See 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This letter also informed the veteran that the 
effective date for payment purposes will be determined based 
on when VA receives the claim and when the evidence that 
establishes the basis for the disability rating was 
submitted.  Since service connection is being denied, there 
is no possibility of prejudice to the veteran if the 
notification is lacking with regard to information about the 
assignment of a disability rating.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  With regard to a new and 
material evidence claim, this letter informed the appellant 
of the evidence and information required to reopen such a 
claim and defined what qualifies as "new" and "material" 
evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that VCAA notice was not provided before the 
initial unfavorable agency of original jurisdiction decision 
on the veteran's claim for benefits.  Notice, however, was 
legally impossible in the circumstances of this case, where 
the claim was initially adjudicated in January 1998.  The 
Board further notes the express purpose of its April 2004 
remand was to cure any notification deficiencies.  The 
appellant was subsequently provided with content-complying 
notice and proper VA process, as discussed above.  The 
information and evidence received after the initial 
adjudication was afforded proper subsequent VA process, as 
was evidence received after issuance of the development 
letter.  Furthermore, because the appellant was provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, any defect with respect to the 
timing of the notice is nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, private medical 
records, and a VA examination report from July 2004.  The 
veteran was given ample notice and opportunity to provide 
evidence on his behalf or to inform VA of existing evidence 
that had not been obtained.  No additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Therefore, the Board finds VA has satisfied the 
duty to assist in obtaining evidence.

II.  Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran contends that his hearing loss is the result of 
in-service acoustic trauma, or is the result of an in-service 
illness.  Specifically, the veteran has cited his three years 
on ship working as an engineer in turbine and diesel engine 
rooms.  He has also mentioned an attack of jaundice, 
diagnosed as Weil's disease, and the resulting fever as a 
possible cause of his hearing loss.  The Board has considered 
the veteran's contentions, but notes that neither the Board 
nor the veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

As established by VA audiological examination, the veteran 
currently has bilateral hearing loss as defined by VA at 38 
C.F.R. § 3.385.  The medical evidence of record, however, 
does not show that the veteran's current hearing loss is 
related to service.  In reaching this conclusion, the Board 
has considered a private medical record from March 2000, a 
February 2004 letter from a private physician, and the July 
2004 VA examination report, as well as earlier private 
medical reports.  

As noted by the veteran, the March 2000 private medical 
record contains statements that may either support or 
contradict the veteran's own contentions.  The report states 
that a typical noise induced hearing loss pattern was not 
present.  While this statement contradicts the veteran's 
assertion that in-service noise exposure caused his hearing 
loss, it fails to consider whether the veteran may be 
exhibiting an atypical noise induced hearing loss pattern.  
Furthermore,  the statement that the veteran has severe 
hearing loss with poor discrimination that goes along with a 
form of acoustic nerve trauma does not eliminate the 
possibility that the veteran incurred noise induced hearing 
loss.  The Board finds this record to be probative evidence 
of the veteran's condition as of March 2000 to the extent 
that the physician is competent to examine the veteran and 
report on his physical condition.  However, the Board cannot 
place much probative weight on any conclusions reached by the 
physician, both because his opinion is unclear and because it 
appears his conclusions are based on the veteran's own 
recitation of his medical history rather than on a review of 
his medical records.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (medical history provided by a veteran and recorded by 
an examiner without additional enhancement or analysis is not 
competent medical evidence).   

The February 2004 private physician's letter notes the 
veteran's in-service noise exposure and major bout of 
jaundice.  On examination, the physician noted essentially 
normal eardrums with clinically grossly decreased hearing 
bilaterally.  An audiogram reflected moderate sloping to 
severe-profound bilateral sensorineural hearing loss with 
poor word discrimination.  The physician concluded that, 
given the examination results and the veteran's history, the 
veteran's current hearing loss is more than likely connected 
with his service in as much as the noise exposure of that 
period caused significant loss of hearing in the immediate as 
well as delayed future.  The physician offered an impression 
of noise induced hearing loss, most likely caused by service 
in a noisy environment without ear protection.  The physician 
cited the audiogram and typical noise induced hearing loss 
pattern in the right ear as evidence of a bilateral decrease 
in the veteran's clarity.  

As with the March 2000 medical record, the February 2004 
physician's report contains minimal probative value on the 
question of whether an in-service disease or injury is 
responsible for the veteran's current hearing loss.  As with 
the earlier record, this letter indicates its conclusions are 
based on a physical examination and on a medical history as 
recited by the veteran himself to the physician.  See 
LeShore, supra.  In particular, the physician's statement 
that the veteran's in-service noise exposure, "caused 
significant loss of hearing in the immediate as well as 
delayed future," is directly contradicted by the other 
competent evidence of record, including the veteran's service 
medical records, which do not reflect any complaints of 
immediate hearing loss; private medical records from 1967-
1968, which indicate complaints of buzzing but specifically 
indicate no hearing impairment; and numerous later medical 
records which reflect the veteran began experiencing hearing 
loss in his late forties.  Therefore, because the physician's 
conclusion is based upon an incorrect assumption regarding 
the veteran's medical history, the Board must afford this 
opinion minimal probative weight.  

In July 2004, the VA examiner diagnosed severe mixed hearing 
loss, right ear, and moderately severe mixed loss, left ear, 
and determined it was less likely as not that this hearing 
loss was a result of exposure to noise while in military 
service.  The examiner cited the veteran's statement that the 
onset of his hearing loss occurred in his forties, while he 
separated from service at age 23, and the fact that the 
veteran could not remember a single incident that produced 
impaired hearing while he was in military service.  The 
examiner also noted the air conduction pattern obtained on 
examination, which he stated was not characteristic of a 
noise induced hearing loss in either ear, and stated that 
this supported the same conclusion of the March 2000 
physician's report.  The examiner attributed a significant 
portion of the veteran's hearing loss to presbycusis in an 
82-year-old male.  He also stated that the acoustic 
intermittence results in the right ear suggested a conductive 
component to the hearing loss, and noted that this was in 
agreement with the March 2003 physical examination notation 
indicating minor scarring of both tympanic membranes.  

Unlike the other evidence of record, the VA examination 
report reflects a familiarity with the veteran's medical 
history that is based on actual examination of the veteran's 
medical records rather than just on the veteran's own 
recitation of his medical history.  In this respect, the 
Board finds this opinion to be highly probative to the issue 
at hand.  Furthermore, the examiner thoroughly justifies his 
conclusions through citation to these records and his own 
physical examination of the veteran.  The examiner's 
conclusions are consistent with prior physical findings and 
with the veteran's medical history as demonstrated in the 
claims file.  Therefore, the Board finds this evidence to be 
consistent with the March 2000 medical record and to be far 
more probative than the February 2004 physician's letter.  

The Board has also considered the veteran's theory that 
hearing loss resulted from his in-service Weil's disease.  
However, the veteran has provided no competent evidence to 
support this theory.  As indicated above, neither the Board 
nor laypersons are competent to render diagnoses or opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Each piece of evidence discussed above reflects 
that the examining physician was aware of the veteran's 
pertinent medical history, including his in-service illness; 
however, none of these physicians suggest a causal connection 
between the in-service Weil's disease and his current hearing 
loss.  Absent such evidence, this claim must be rejected.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  As the evidentiary record shows that the 
veteran's current hearing bilateral loss is not related to 
service and that sensorineural hearing loss did not manifest 
within the first year after service separation, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


